DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 6, and 12 have been amended as per Applicant’s amendment filed on January 24, 2022.  Claims 2, 7, 8, 13, 17, and 18 have been canceled. Claims 1, 3-6, 9-12, 14-16, 19, and 20 are pending.

Allowable Subject Matter
Claims 1, 3-6, 9-12, 14, 15, 16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  

wherein the second voltage terminal is configured to, during every two consecutive frames, supply a positive polarity voltage signal and a negative polarity voltage signal alternately on a per frame basis.  

As to claim 12, none of the prior art found by the Examiner discloses the claimed aspects of:  

wherein, during every two consecutive frames, a positive polarity voltage signal and a negative polarity voltage signal are alternately applied to the first electrode of the organic light-emitting transistor on a per frame basis.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/07/2022